By the Court.
The plea is bad. It has been supposed by counsel that the language of the Revised Statutes in the section 2 R. S. 352, § 10, authorizing notice of matter intended to be proved on the trial to be given with the plea in certain cases, had changed the rule of pleading in allowing nil debet to be interposed in cases where heretofore it had not been permitted. This is a mistake. The language of the statute is “ whenever he,” the defendant, “shall plead nil debet to an action of debt on. judgment,” he may give notice, &c. The sole object of the statute in reference to this plea was to authorize notice of special matter to be given with the plea of nil debet in cases where such plea might before the statute have been put in according to the settled rules of pleading.
Judgment for plaintiffs.
END OF OCTOBER TERM.